DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022, 03/31/2022, and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 12, 13, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (2011/0223218, of record).

Regarding claim 1, Jones discloses an article (at least claim 1 teaches a combination pigment), comprising: a thin film interference pigment (at least claim 1 teaches an interference mica pigment) comprising a reflective material chosen from a metal or metal alloy (at least claim 8 teaches the mica pigment comprises metal oxide-coated mica); and a coating including a selectively absorbing nanoparticle (at least claim 1 teaches a coating of one or more absorption colorants) on the thin film interference pigment (at least claim 1); wherein the article is a coated thin film interference pigment (at least claim 1).

Regarding claim 2, Jones discloses the article of claim 1, wherein the selectively absorbing nanoparticle is colored (at least claim 1 teaches a coating of one or more absorption colorants; [0018]).

Regarding claim 3, Jones discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles in which a portion of the selectively absorbing nanoparticles are colored (at least claim 1 teaches a coating of one or more absorption colorants; [0018]).

Regarding claim 4, Jones discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles in which all of the selectively absorbing nanoparticles are a same color (at least claim 1 teaches a coating of one or more absorption colorants; [0018]).

Regarding claim 5, Jones discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles of different colors (at least claim 1 teaches a coating of one or more absorption colorants; [0018]).

Regarding claim 6, Jones discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles that are different one from another (at least claim 1 teaches a coating of one or more absorption colorants; [0018]).

Regarding claim 9, Jones discloses the article of claim 1, wherein the selectively absorbing nanoparticle is a nanoparticle chosen from a pigment, a dye, a metallic nanoparticle, a metal oxide, a metal carbide, a metal sulfide, and combinations thereof (at least [0018]).

Regarding claim 10, Jones discloses a method of making an article (at least claim 1 teaches a combination pigment), comprising: providing a thin film interference pigment (at least claim 1 teaches an interference mica pigment) comprising a reflective material chosen from a metal or metal alloy (at least claim 8 teaches the mica pigment comprises metal oxide-coated mica); and coating the thin film interference pigment with a selectively absorbing nanoparticle (at least claim 1 teaches a coating of one or more absorption colorants), wherein the article is a coated thin film interference pigment (at least claim 1).

Regarding claim 12, Jones discloses the method of claim 10, wherein the coating of selectively absorbing nanoparticles encapsulates a portion of the thin film interference pigment (at least claim 1).

Regarding claim 13, Jones discloses the method of claim 10, wherein an intensity of a color of the article is increased by a high concentration of the selectively absorbing nanoparticle in the coating (at least [0005, 0011, 0012] teaches if an absorption colorant has the same hue as the reflection color, the color is intensified; thus Examiner notes a higher concentration of the same hue would allow for increased intensity of the color).

Regarding claim 15, Jones discloses the method of claim 10, wherein an intensity of a color of the article is increased by an increased average particle size of the selectively absorbing nanoparticle (at least [0005, 0011, 0012] teaches if an absorption colorant has the same hue as the reflection color, the color is intensified; thus Examiner notes an increased particle size of the same hue would allow for increased intensity of the color).

Regarding claim 16, Jones discloses the method of claim 10, providing a layer between the thin film interference pigment and the coating to protect the thin film interference pigment (at least Abstract, [0009], claim 1 teach a waxy material).

Regarding claim 17, Jones discloses the method of claim 10, providing a layer between the thin film interference pigment and the coating to provide a receptive surface for the coating (at least Abstract, [0009], claim 1 teach a waxy material).

Regarding claim 18, Jones discloses the method of claim 10, wherein the thin film interference pigment exhibits a color travel from a high wavelength of light to a low wavelength of light (at least [0011]); and wherein the article exhibits a color travel from a low wavelength of light to a high wavelength of light (at least [0011]).

Regarding claim 19, Jones discloses the method of claim 10, wherein the article exhibits a decrease in lightness and an increase in hue as compared to the thin film interference pigment (at least [0005] teaches if an absorption colorant has the same hue as the reflection color, the color is intensified).

Regarding claim 20, Jones discloses the method of claim 10, further comprising encapsulating the selectively absorbing nanoparticles with a protectant layer (at least Abstract, [0009], claim 1 teach a waxy material).

Regarding claim 21, Jones discloses the article of claim 1, wherein the thin film interference pigment includes a magnetic layer ([0013] teaches materials of the oxide coatings of the mica pigment; Examiner notes at least titanium oxide by material property would be magnetic).

Regarding claim 22, Jones discloses the article of claim 1, wherein the coating of selectively absorbing nanoparticles is a single layer or multiple layers (at least [0018]).

Regarding claim 23, Jones discloses the article of claim 1, wherein the coating of selectively absorbing nanoparticles includes at least one of titanium dioxide, zinc oxide, silicon dioxide, Al2O3, and CeO2 (at least [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0223218, of record) in view of Phillips et al. (2003/0215641, of record).

Regarding claim 7, Jones discloses the article of claim 1, but fails to teach wherein the coating is continuous. Jones and Phillips are related because both teach an article comprising a coating.
Phillips discloses an article wherein the coating is continuous (Figure 3, 26, titanium-based absorber layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the teachings of Phillips and provide wherein the coating is continuous. Doing so would allow for encapsulation of the thin film interference pigment, thereby improving discrete color shifting properties.

Regarding claim 11, Jones discloses the method of claim 10, but fails to teach wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment. Jones and Phillips are related because both teach an article comprising a coating.
Phillips discloses a method wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment (Figure 3, 26, titanium-based absorber layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the teachings of Phillips and provide wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment. Doing so would allow for improving discrete color shifting properties.

Regarding claim 14, Jones discloses the method of claim 10, but fails to teach wherein an intensity of a color of the article is increased by a fully encapsulating coating. Jones and Phillips are related because both teach an article comprising a coating.
Phillips discloses a method wherein an intensity of a color of the article is increased by a fully encapsulating coating (Figure 3, 26, titanium-based absorber layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the teachings of Phillips and provide wherein an intensity of a color of the article is increased by a fully encapsulating coating. Doing so would allow for improving discrete color shifting properties to be observed over a wide range of angles.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0223218, of record) in view of Domnick et al. (2008/0318012, of record).

Regarding claim 8, Jones discloses the article of claim 1, but fails to teach wherein the coating of selectively absorbing nanoparticles is discontinuous. Jones and Domnick are related because both teach an article comprising a coating.
Domnick discloses an article wherein the coating of selectively absorbing nanoparticles is discontinuous (Figure 1, 4, metal particle layer; [0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the teachings of Domnick and wherein the coating of selectively absorbing nanoparticles is discontinuous. Doing so would allow for reduction of material used while reliably providing lustrous coloring.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0223218, of record) in view of Wu et al. (2008/0128286, of record).

Regarding claim 24, Jones discloses the method of claim 10, but fails to teach wherein the coating step includes providing a layer of a first charged polymer to the thin film interference pigment; rinsing; providing a layer of a first charged nanoparticle to the first charged polymer, wherein the first charged nanoparticle material is oppositely charged from the first charged polymer material. Jones and Wu are related because both teach a method of making an article.
Wu discloses a method wherein the coating step includes providing a layer of a first charged polymer to a substrate (at least [0054, 0056, 00058] teach a solution which includes polymers that have an opposite charge to that of nanoparticle agglomerates); rinsing ([0058] teaches rinsing in order to provide dissipation of excess material); providing a layer of a first charged nanoparticle to the first charged polymer (at least [0054, 0056, 00058] teach a solution which includes polymers that have an opposite charge to that of nanoparticle agglomerates), wherein the first charged nanoparticle material is oppositely charged from the first charged polymer material (at least [0054, 0056, 00058] teach a solution which includes polymers that have an opposite charge to that of nanoparticle agglomerates).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the general teachings of Wu and provide wherein the coating step includes providing a layer of a first charged polymer to the thin film interference pigment; rinsing; providing a layer of a first charged nanoparticle to the first charged polymer, wherein the first charged nanoparticle material is oppositely charged from the first charged polymer material. Doing so would allow for improved mechanical strength to the final article.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0223218, of record) in view of Ioku et al. (2008/0070153, of record).

Regarding claim 25, Jones discloses the method of claim 10, but fails to teach providing a layer to a surface of the thin film interference pigment to inhibit oxidation of the pigment when the thin film interference pigment is exposed to the coating. Jones and Ioku are related because both teach a method of making an article.
Ioku discloses a method comprising providing a layer to a surface of the thin film interference pigment to inhibit oxidation of the pigment when the thin film interference pigment is exposed to the coating (at least [0079] teaches providing a metal oxide such as silica to the surface of a substrate allows for prevention of oxidation of the surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the general teachings of Ioku and provide providing a layer to a surface of the thin film interference pigment to inhibit oxidation of the pigment when the thin film interference pigment is exposed to the coating. Doing so would allow for prevention of unwanted oxidation on the surface.

Regarding claim 26, the modified Jones discloses the method of claim 25, wherein the layer includes silica, titania, alumina, zirconia, ceria, a polymeric layer, or combinations thereof (Ioku: at least [0079] teaches providing a metal oxide such as silica to the surface of a substrate allows for prevention of oxidation of the surface).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0223218, of record) in view of Kaupp et al. (2010/0297045, of record).

Regarding claim 27, Jones discloses the method of claim 20, but fails to teach wherein the protecting layer includes a layer of charged polymers, a layer of organic molecules, or a sol-gel layer. Jones and Kaupp are related because both teach a method of making an article.
Kaupp discloses a method wherein a protecting layer includes a layer of charged polymers, a layer of organic molecules, or a sol-gel layer (at least [0062]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jones to incorporate the general teachings of Kaupp and provide wherein the protecting layer includes a layer of charged polymers, a layer of organic molecules, or a sol-gel layer. Doing so would allow for adequate protection and weatherability to the article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872